internal_revenue_service number release date index number ----------------- ------------------------------------------------ ------------------------- in re private_letter_ruling request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ ----------------- telephone number --------------------- refer reply to cc psi b04 plr-111378-12 date date dear --------------- this responds to your personal representative’s letter of date requesting relief to void the allocation of your available generation-skipping_transfer gst_exemption to a transfer you made to a_trust in the facts and representations submitted are as follows in you made a transfer to a_trust established solely for skip persons you retained a tax professional to prepare your form_709 united_states gift and generation-skipping_transfer_tax return your available gst_exemption was inadvertently allocated to this transfer on the form_709 law and analysis sec_2601 imposes a tax on every gst sec_2602 provides that the amount of the tax imposed is the taxable_amount determined under subchapter_c multiplied by the applicable_rate determined under subchapter_e sec_2611 defines a gst as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term direct_skip as a transfer subject_to the tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person as a_trust if skip persons hold all interests in the trust or if there is no person holding an interest in the trust and at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person plr-111378-12 sec_2623 provides that the taxable_amount in the case of a direct_skip is the value of the property the transferee receives sec_2624 provides that property is to be valued as of the time of the gst sec_2641 defines the term applicable_rate as with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 provides that the term maximum_federal_estate_tax_rate means the maximum rate imposed by sec_2001 on the estates of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be sec_301 of the tax relief unemployment insurance reauthorization and job creation act of p l stat truirjca retroactively reinstated the gst tax for any gst transfer made after date sec_302 of truirjca provides that in the case of any gst made after date and before date the applicable_rate determined under ' a is zero notice_2011_66 2011_35_irb_184 section ii b provides that the taxpayer’s timely filing of a form_709 reporting an outright inter_vivos direct_skip made in or the termination of an estate_tax_inclusion_period etip in not in trust other than by reason of the donor’s death is sufficient to prevent an allocation of gst_exemption to that inter_vivos direct_skip this section explains that because it is clear that a transfer not in trust to a skip_person is a direct_skip to which the donor would never want to allocate gst_exemption the irs will interpret the reporting of an inter_vivos direct_skip not in trust occurring in on a timely filed form_709 as constituting the payment of tax at the rate of zero percent and therefore as an election out of the automatic allocation of gst_exemption to that direct_skip this interpretation also applies to a direct_skip not in trust occurring at the close of an etip in other than by reason of the donor's death however a donor may or may not want to allocate gst_exemption to a direct_skip made to a_trust therefore this interpretation will not apply to any transfer in trust that is a direct_skip or that occurs at the end of an etip based on the facts submitted and the representations made we rule that the allocation of your available gst_exemption to your transfer to the trust is void except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-111378-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan chief branch passthroughs special industries enclosures copy for sec_6110 purposes cc
